Lisa F. Muller Counsel April 21, 2014 VIA ELECTRONIC FILING Securities and Exchange Commission Division of Investment Management Office of Insurance Products treet, NE Washington, D.C. 20549 Re: National Variable Life Insurance Account, File No. 811-09044 Rule 30b2-1 Filing To Whom It May Concern: As required by Rule 30e-2 under the Investment Company Act of 1940 (Act), as amended, National Life Insurance Company, on behalf of National Variable Life Insurance Account, the Registrant, a unit investment trust registered under the Act, mailed to its policy owners the annual report(s) for the period ending December 31, 2013 of the underlying management investment companies in which the Registrant invests that are reflective of the policy owners subaccount allocation. Underlying Management Investment Company CIK Number Alger American Fund LargeCap Growth Portfolio SmallCap Growth Portfolio Capital Appreciation Portfolio Invesco Variable Insurance Funds V.I. Mid Cap Growth Fund V.I. Global Health Care Fund V.I. Technology Fund AllianceBernstein Variable Products Series Fund, Inc. AllianceBernstein International Growth Portfolio AllianceBernstein International Value Portfolio AllianceBernstein Small/Mid Cap Value Portfolio AllianceBernstein Value Portfolio American Century Variable Portfolios Inc VP Ultra Fund VP Vista Fund VP International Fund VP Income & Growth Fund VP Value Fund American Century Variable Portfolios II Inc Inflation Protection Fund Underlying Management Investment Company CIK Number Dreyfus Variable Investment Fund Appreciation Portfolio Opportunistic Small Cap Portfolio Quality Bond Portfolio Dreyfus Socially Responsible Growth Fund Inc DWS Investments VIT Funds DWS Equity 500 Index VIP DWS Small Cap Index VIP DWS Variable Series II Funds DWS Large Cap Value VIP DWS Dreman Small Mid Cap Value VIP Variable Insurance Products Fund III Fidelity Variable Insurance Products: Mid Cap Portfolio Fidelity Variable Insurance Products: Value Strategies Portfolio Variable Insurance Products Fund Fidelity Variable Insurance Products: Equity-Income Portfolio Fidelity Variable Insurance Products: Growth Portfolio Fidelity Variable Insurance Products: High Income Portfolio Fidelity Variable Insurance Products: Overseas Portfolio Variable Insurance Products Fund V Fidelity Variable Insurance Products: Investment Grade Bond Portfolio Variable Insurance Products Fund II Fidelity Variable Insurance Products: Contrafund Portfolio Fidelity Variable Insurance Products: Index 500 Portfolio Franklin Templeton VIP Trust Franklin Small-Mid Cap Growth Securities Fund Franklin Small Cap Value Securities Fund Franklin U.S. Government Fund Mutual Global Discovery Securities Mutual Shares Securities Fund Templeton Foreign Securities Fund Global Real Estate Securities Fund JPMorgan Insurance Trust Small Cap Core Portfolio International Equity Portfolio Morgan Stanley The Universal Institutional Funds, Inc. U.S. Real Estate Portfolio Emerging Markets Portfolio Morgan Stanley Institutional Fund Trust Core Plus Fixed Income Portfolio Neuberger Berman Advisers Management Trust Partners Portfolio Mid-Cap Growth Portfolio Small-Cap Growth Portfolio Short Duration Bond Portfolio Socially Responsive Portfolio Oppenheimer Variable Account Funds Main Street Small Cap Fund/VA Global Strategic Income Fund VA Balanced Fund/VA Sentinel Variable Products Trust Common Stock Fund Mid Cap Fund Small Company Fund Balanced Fund Bond Fund T. Rowe Price Equity Series, Inc. Blue Chip Growth Portfolio Equity Income Portfolio Health Sciences Portfolio Personal Strategy Balanced Portfolio Van Eck Worldwide Insurance Trust VIPT Global Bond Fund VIPT Emerging Markets Fund VIPT Global Hard Assets Fund Wells Fargo Advantage Variable Trust Funds VT Discovery Fund VT Opportunity Fund We understand these management investment companies have separately filed the above listed annual reports with the Securities and Exchange Commission on Form N-CSR and therefore are incorporated herein by reference. We have included with this filing the cover, inside page and back page that we include with our mailing. Not every underlying fund is in every policy. Each policy owner only received the annual reports of the management investment companies reflective of the policy owners subaccount allocation as of February 20, 2014. Please contact me at (802)229-7410 if you have any questions regarding this filing. Regards, /s/Lisa F. Muller Lisa F. Muller Counsel Attachments National Life Variable Contracts distributed by Equity Services, Inc. | Broker/Dealer and Registered Investment Adviser A liate of National Life Insurance Company, One National Life Drive, Montpelier, Vermont 05604 National Life Group ® is a trade name representing various a liates, which o er a variety of financial service products. Centralized Mailing Address: One National Life Drive, Montpelier, VT 05604 : 800-732-8939 | : 802-229-3868 | www.NationalLifeGroup.com February, 2014 Dear Variable Product Policyholder: In an effort to expedite the delivery of important financial information to you  and to minimize the creation of paper documents that you may or may not be interested in reading  National Life now offers an environmentally friendly alternative: · E-documents : Our electronic delivery system will allow you to read, store, or eliminate all of the compliance materials (prospectuses and the annual and semiannual reports of the underlying funds) you now receive by mail - at your home or office and at your convenience. You simply give us the email address to which you would like your information sent. Please visit our web site at www.NationalLifeGroup.com to register. In addition to the cost, time, and storage efficiencies this option will generate, we believe it also represents a more responsible use of our countrys natural resources. Enclosed are the December, 2013 Annual Reports for the underlying funds of your policy as of December 31, 2013, along with the sticker updates to your current prospectus. Should you have any questions, please do not hesitate to contact your local National Life representative or this office. Insurance & Annuity Administration
